COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
  IN RE: RENEE CUELLAR, DIRECTLY                                 No. 08-19-00035-CV
  AND DERIVATIVELY ON BEHALF OF                  '
  3 LEGENDARY TIGERS, LLC D/B/A                            AN ORIGINAL PROCEEDING
  TIPSY TIGER AND D/B/A EPTX,                    '
                                                                  IN MANDAMUS
                                Relator.         '

                                                 '


                                       JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus against

the Honorable Francisco X. Dominguez, Judge of the 205th District Court of El Paso, Texas, and

concludes that Relator=s petition for writ of mandamus should be denied. We therefore deny the

petition for writ of mandamus, in accordance with the opinion of this court.

       IT IS SO ORDERED THIS 30TH DAY OF JANUARY, 2019.



                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.